ADKINS, Acting Chief Justice.
By petition for certiorari, we have for review a decision of the District Court of Appeal, Third District (Gilbert v. State, 329 So.2d 339) which allegedly conflicts with a decision of this Court (State v. White, 324 So.2d 630) on the same point of law. Article V, Section 3(b)(3), Florida Constitution.
Petitioner was found guilty of aggravated assault. Upon appeal, his conviction was affirmed on the authority of Battle v. State, 292 So.2d 594 (Fla. 2d DCA 1974); Nelson v. State, 157 So.2d 96 (Fla. 3d DCA 1963); and McCullers v. State, 206 So.2d 30 (Fla. 4th DCA 1968). These cases all stand for the rule of law, that a well-founded fear of violence or imminent peril on the part of the victim is not an element of the statutory offense of aggravated assault. In State v. White, supra, this Court held that the victim’s well-founded fear that violence is imminent is an element of the statutory offense of aggravated assault, and disapproved the holdings to the contrary in Battle v. State, supra, McCullers v. State, supra, and Nelson v. State, supra. We have jurisdiction.
The decision of the District Court is quashed and the cause is remanded to that court for further consideration in light of State v. White, supra.
It is so ordered.
BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.